Citation Nr: 0005525	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  97-12 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to dependency and indemnity compensation 
(DIC) benefits pursuant to the provisions of 38 U.S.C.A. 
§ 1151.

2.  Whether new and material evidence has been submitted to 
reopen the appellant's claim for service connection for the 
cause of the veteran's death.


REPRESENTATION

Appellant represented by:	John Stevens Berry, attorney-
at-law


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel
INTRODUCTION

The veteran served on active duty from December 1942 to 
October 1945 and from February 1948 to February 1952.  In 
September 1998, the Board of Veterans' Appeals (Board) denied 
entitlement to accrued benefits based upon clear and 
unmistakable error in an April 1967 rating decision denying 
service connection for residuals of a shell fragment wound of 
the back and remanded the issues noted on the title page to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska, for additional development, to include 
adjudication of the raised issue of entitlement to accrued 
benefits based upon service connection for pulmonary 
disability.  An August 1999 rating decision and supplemental 
statement of the case denied the issues on appeal and denied 
the additional issues of entitlement to DIC under the 
provisions of 38 U.S.C.A. § 1318, entitlement to accrued 
benefits based upon service connection for pulmonary 
disability, and eligibility for Dependents' Educational 
Assistance under chapter 35 of 38 U.S.C.A.  The appellant was 
notified of these actions later in August 1999.  Since no 
subsequent correspondence with respect to these additional 
issues has been received from the appellant or her 
representative, these matters are not currently before the 
Board.


FINDINGS OF FACT

1.  The claim for DIC benefits pursuant to 38 U.S.C.A. § 1151 
is not plausible.

2.  Service connection was denied by the Board for the cause 
of the veteran's death in March 1996.

3.  Evidence which is not cumulative or redundant of evidence 
previously of record and which is so significant that it must 
be considered to fairly decide the merits of the previously 
denied claim has not been received since the March 1996 
decision.


CONCLUSIONS OF LAW

1.  The appellant has not submitted evidence of a well-
grounded claim for DIC benefits pursuant to 38 U.S.C.A. 
§ 1151.  38 U.S.C.A. § 5107(a) (West 1991).

2.  New and material evidence to reopen the appellant's claim 
for service connection for the cause of the veteran's death 
has not been received.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's service medical records, including his final 
discharge examination report in February 1952, do not contain 
any finding or diagnosis of pneumonia or lung cancer.

The veteran was hospitalized from October to December 1966 
for chronic alcohol addiction.  It was noted that the veteran 
smoked 1/2 to 3/4 of a pack of cigarettes a day.  The veteran's 
chest and lungs were negative to palpation, percussion, and 
auscultation; no rales were heard.  No respiratory disability 
was diagnosed.

The veteran's respiratory system was normal on VA examination 
in March 1967.  

December 1992 to June 1993 VA outpatient records reveal that 
the impressions on an April 1993 chest X-ray report were 
moderate chronic obstructive pulmonary disease (COPD), which 
was stable; fibrotic scarring of the right upper lobe; and 
atherosclerotic vascular disease.  COPD and bronchitis were 
diagnosed in June 1993.

On VA examination in June 1993, the veteran said that he had 
smoked 11/2 to 2 packs of cigarettes a day since 1942, but had 
stopped smoking about 34 years earlier.  COPD and well-
controlled hypertension were diagnosed.  It was reported on 
pulmonary function studies in June 1993 that the veteran had 
a 40 year pack history and had quit smoking for 15 years.

The veteran was hospitalized at a VA hospital in July 1993 
with a cough, a six month history of occasional yellow 
phlegm, COPD and hypertension.  The diagnoses were squamous 
cell carcinoma of the lung with atelectasis of the right 
upper lobe, history of COPD, and history of hypertension.  He 
was hospitalized at a VA hospital again in August and in 
September 1993 for his lung cancer.  It was noted in August 
1993 that the veteran was diagnosed with squamous cell cancer 
in July 1993, by bronchoscopy, after a three year history of 
recurrent pneumonia.

An October 1993 radiation oncology summary from the 
University of Colorado Health Sciences Center reveals that 
the veteran was being treated for pathological Stage IIIA 
squamous cell carcinoma of the right lung.

According to VA hospital records for November 1993, the 
veteran underwent a right pneumonectomy without 
complications.  At the time of discharge, the veteran's wound 
was considered to be healing well and his staples were 
removed.  Final pathology from his surgical specimen revealed 
squamous cell carcinoma that extended into the surgical 
margin; there was no evidence of metastases in the dissected 
lymph nodes.

December 1993 to January 1994 medical records from Regional 
West Medical Center reveal that the veteran had a history of 
COPD and carcinoma of the right lung, which had been treated 
with radiation, chemotherapy, and right pneumonectomy.  The 
veteran indicated that he had been doing fairly well until 
recently, when he became more and more short of breath with 
associated productive cough, fever and chills.  Chest X-rays 
revealed moderately extensive left upper lobe pneumonia and a 
right pneumonectomy; subsequent X-rays showed a left 
pneumothorax.  The veteran's condition deteriorated and he 
went into cardiac arrest and died.

According to a July 1994 statement from Donald M. Gentry, 
M.D., the veteran died from a pneumonia caused by 
Pseudomonas.  Dr. Gentry noted that the veteran's case was 
complicated by the fact that he had a right pneumonectomy for 
carcinoma of the lung, which did not cure the cancer because 
of residual cancer outside the surgical specimen.  An August 
1997 statement from Dr. Gentry reiterates that the veteran 
had had a right pneumonectomy due to cancer.

According to a June 1999 statement from Laura M. Brausch, 
M.D., a pulmonologist with Cheyenne Medical Specialists, who 
had reviewed the veteran's chart, the veteran had smoked for 
at least 30 years, quitting in 1978.  Dr. Brausch noted that, 
for approximately six months prior to the August 1993 
diagnosis of right upper lobe squamous cell lung cancer, the 
veteran had been having recurrent episodes of bronchitis and 
pneumonia.  Dr. Brausch noted that although the veteran 
apparently then had an overwhelming infection and died as a 
result thereof, her information was from secondary sources 
because she could not find the reports from the January 1994 
hospitalization where the veteran was diagnosed with 
Pseudomonas pneumonia of the left lung.  It was Dr. Brausch's 
opinion that the veteran's COPD could predispose him to 
Pseudomonas pneumonia and that the pneumonectomy may have 
been a complicating factor in the veteran's death.  However, 
Dr. Brausch concluded that the pneumonectomy did not cause 
the veteran's death and that the veteran's death from 
Pseudomonas pneumonia was not service related and was not 
specifically related to the pneumonectomy.

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit v. Brown, 5 Vet. 
App. 91, at 92 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 
at 610-611 (1992).  A well-grounded claim is a plausible 
claim, that is, a claim which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  The Court has stated that the quality and 
quantity of evidence required to meet this statutory burden 
depends upon the issue presented by the claim.  Grottveit at 
92-93.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is plausible or possible is 
required.  Id. 

Subsequent to the filing of the appellant's claim for DIC 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151, 38 
U.S.C. A § 1151 was amended by Pub. L. No. 104-204 to limit 
the payment of compensation or dependency and indemnity 
compensation for disability or death resulting from VA 
treatment to those instances where the disability or death is 
due to fault on the part of VA or an event not reasonably 
foreseeable.  38 U.S.C. § 1151, as amended, is less favorable 
to the appellant's claim than the law in effect when the 
claim was filed.  Since the appellant's claim was filed prior 
to October 1, 1997, the law as it existed when the claim was 
filed is applicable.  See VAOPGCPREC 40-97.

Where any veteran has suffered an injury, or an aggravation 
of an injury, as a result of hospitalization or medical or 
surgical treatment (not the result of such veteran's own 
willful misconduct), and such injury or aggravation resulted 
in additional disability to or the death of such veteran, 
disability or dependency and indemnity compensation would 
shall be awarded as if such disability, aggravation, or death 
were service-connected.  38 U.S.C.A. § 1151 (West 1991).

In determining whether additional disability existed, the 
veteran's physical condition immediately prior to the disease 
or injury on which the claim is based is compared with the 
subsequent physical condition resulting from the disease or 
injury, each body part involved being considered separately.  
As applied to medical or surgical treatment, the physical 
condition prior to the disease or injury is the condition 
which the specific medical or surgical treatment was designed 
to relieve.  Compensation is not payable for the continuance 
or natural progress of disease or injuries for which the 
hospitalization or medical or surgical treatment was 
authorized.  38 C.F.R. § 3.358(b) (1997).

It is also necessary to show that the additional disability 
was actually the result of such disease or injury or an 
aggravation of an existing disease or injury and not merely 
coincidental therewith.  The mere fact that aggravation 
occurred does not suffice to make the additional disability 
compensable in the absence of proof that it resulted from 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization or medical 
or surgical treatment.  Compensation is not payable for the 
necessary consequences of medical or surgical treatment or 
examination properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are those 
which were certain to result from, or were intended to result 
from, the examination or medical or surgical treatment 
administered.  Consequences otherwise certain or intended to 
result from a treatment are not considered uncertain or 
unintended solely because it had not been determined at the 
time consent was given whether that treatment would in fact 
be administered. 38 C.F.R. § 3.358 (c) (1997).

According to the death certificate, the veteran died on 
January [redacted], 1994, at the age of 71, from pneumonia due to 
Pseudomonas of one month's duration; a right pneumonectomy 
for cancer of the lung was listed as a condition contributing 
to death but not related to the immediate cause of death.  At 
the time of his death, the veteran was service connected for 
tinnitus, 10 percent disabling, and for residuals of a 
shrapnel wound of the right hand, noncompensable.   

Although the veteran died only two months after undergoing a 
right pneumonectomy while hospitalized at a VA medical center 
in November 1993, there is no competent evidence linking the 
veteran's death to VA treatment.  The hospital records for 
November 1993 indicate that the veteran's surgery was without 
complications.  The veteran had squamous cell carcinoma of 
the right lung and was noted to have died from pneumonia due 
to Pseudomonas of one month's duration. Dr. Gentry, the 
private physician who treated the veteran prior to his death 
did not indicate an etiological relationship between the 
veteran's death and VA treatment.  Additionally, Dr. Brausch, 
a private pulmonologist, stated that the pneumonectomy may 
have been a complicating factor in the veteran's death, but 
she did not state that it caused or worsened the veteran's 
lung cancer or pneumonia.  In fact, she concluded that the 
veteran's death from Pseudomonas pneumonia was not 
specifically related to the pneumonectomy.  

The only evidence supportive of the claim is the theory 
advanced by the appellant.  As a lay person, the appellant is 
not competent to provide evidence requiring medical 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Therefore, the appellant's claim for DIC benefits 
pursuant to 38 U.S.C.A. § 1151 is not well grounded.

Generally, a claim which has been denied by the Board may not 
thereafter be reopened and allowed.  38 U.S.C.A. § 7105 (West 
1991).  The exception to this rule is 38 U.S.C.A. § 5108 
which provides that if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

New and material evidence is evidence not previously 
submitted to decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, at 513 (1992).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service 
incurrence may be presumed for certain chronic disabilities, 
including malignant tumors, when shown to a degree of 10 
percent within a year of service discharge.  38 U.S.C.A. 
§§ 1101, 1112 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  
To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1999).

Service connection was denied by the Board for the cause of 
the veteran's death in March 1996.  Evidence on file at the 
time of the March 1996 Board decision consisted of the 
veteran's service medical records, VA outpatient records from 
December 1992 to June 1993, VA examination reports dated in 
March 1967 and June 1993, an October 1993 radiation oncology 
summary from the University of Colorado Health Sciences 
Center, VA hospital reports dated in November 1993, and a 
July 1994 statement from Dr. Gentry.

The veteran's service medical records do not contain any 
finding or diagnosis of pneumonia or lung cancer.  There was 
no medical evidence previously of record suggesting the 
presence of pneumonia earlier than 1990 or lung cancer 
earlier than 1993.  In addition, there was no medical 
evidence previously of record suggesting that the pneumonia 
or lung cancer was etiologically related to service or to 
service-connected tinnitus or residuals of a shrapnel wound 
of the right hand.  

Evidence received by VA after March 1996 consists of VA 
hospital reports dated from July to November 1993, an August 
1997 statement from Dr. Gentry, records received in April 
1999 from Regional West Medical Center, a June 1999 statement 
from Dr. Brausch, and statements by and on behalf of the 
appellant.

The medical evidence received after March 1996 primarily 
involves the veteran's hospitalization and treatment for lung 
cancer.  It includes no medical evidence suggesting that the 
pneumonia or lung cancer was present in service or until many 
years thereafter or suggesting that either disorder was 
etiologically related to service or service-connected 
disability.  Therefore, it is no material.  The statements by 
and on behalf of the appellant express her belief that the 
veteran's death was related to service.  Lay assertions of 
medical causation cannot serve as a predicate to reopen a 
claim.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  
Consequently, the appellant's claim is not reopened.


ORDER

DIC benefits pursuant to the provisions of 38 U.S.C.A. § 1151 
are denied.




New and material evidence not having been received, reopening 
of the claim for service connection for the cause of the 
veteran's death is denied.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

 

